Order reversed upon the law, with ten dollars costs and disbursements, motion of defendant Eagle Indemnity Company to bring in J. W. Block as a party defendant denied, with ten dollars costs, and plaintiff’s motion for judgment on the pleadings and for summary judgment granted, with ten dollars costs. The collateral bond sued upon is in our opinion a guaranty of payment and not a guaranty of collection, and its terms and conditions are coextensive with the terms and conditions of the bond and mortgage. None of the defenses interposed by the defendants are sufficient in law and the answers contain no sufficient denials and, therefore, raise no issue. Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ., concur.